FILED
                                                 United States Court of Appeals
                     UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                       June 15, 2012

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
LAGRITA CHILES,

             Plaintiff-Appellant,

v.                                                         No. 11-7066
                                                 (D.C. No. 6:11-CV-00049-RAW)
OKLAHOMA DEPARTMENT OF                                     (E.D. Okla.)
CORRECTIONS; JUSTIN JONES;
STORMY WILSON; STEVE
MONTGOMERY,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, BALDOCK, and GORSUCH, Circuit Judges.



      Plaintiff Lagrita Chiles appeals the dismissal of her 42 U.S.C. § 1983 civil

rights claim against Justin Jones, the Director of the Oklahoma Department of




*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Corrections (ODOC) in his individual capacity.1 The district court dismissed the

complaint under Fed. R. Civ. P. 12(b)(6) for failure to state a claim. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ms. Chiles brought suit as the special administrator of the estate of Jerry West,

an inmate at the Muskogee Community Work Center, which is under the control of

the ODOC. She alleged in her complaint that Mr. West’s treating physician had

provided written notice to ODOC that Mr. West needed to be provided with a bottom

bunk for sleeping. One night in November 2009, an employee at the Work Center

ordered Mr. West to sleep in a top bunk. That night, Mr. West fell from the top bunk

and died several days later from the head trauma he suffered in the fall.

      Ms. Chiles alleged in her complaint that Mr. Jones violated the Eighth and

Fourteenth Amendments and “such other constitutional [rights] as may be

applicable”; that all of the defendants “acted with deliberate indifference to

[Mr. West’s] needs and welfare,” including his “medical needs and general welfare.”

Aplt. App. at 12. In response to the Rule 12(b)(6) motion to dismiss on qualified

immunity grounds, Ms. Chiles argued that Mr. West has a constitutional “right

to have the medical restrictions provided by his doctor to Defendant


1
       Ms. Chiles also brought claims against the ODOC and Mr. Jones in his official
capacity, but she does not appeal the district court’s dismissal of those claims as
barred by the Eleventh Amendment. Aplt. Br. at 1-2; Reply Br. at 2. Nor does she
appeal the dismissal of her state law negligence claim for failure to comply with the
jurisdictional requirements of the Oklahoma Governmental Torts Claim Act. Two
other named individual defendants were never served.


                                          -2-
Jones . . . honored,” but she did not articulate any relevant court decisions suggesting

that this was a clearly established constitutional right. Id. at 27-29. See Scott v.

Harris, 550 U.S. 372, 377 (2007) (holding that public officials are entitled to

qualified immunity unless the plaintiff demonstrates that there is “a violation of a

constitutional right” and that right is “clearly established . . . in light of the specific

context of the case” (internal quotation marks omitted)). The district court ruled that

Mr. Jones was entitled to qualified immunity because neither Ms. Chiles’s complaint

nor the court’s own review of Supreme Court, Tenth Circuit or clear weight of

authority from other courts revealed this to be a clearly established right. See

Robbins v. Okla., 519 F.3d 1242, 1249 (10th Cir. 2008) (holding that to avoid

dismissal based on qualified immunity, the “plaintiffs must allege facts sufficient to

show (assuming they are true) that the defendants plausibly violated their

constitutional rights, and that those rights were clearly established at the time.”).

       We review “de novo the district court’s decision on a motion to dismiss under

[Rule] 12(b)(6) based on qualified immunity.” Denver Justice & Peace Comm., Inc.

v. City of Golden, 405 F.3d 923, 927 (10th Cir. 2005). Applying this standard and

upon careful consideration of the parties’ appellate briefs, the district court record,

and relevant case law, we conclude the district court judge appropriately granted

Mr. Jones’s motion to dismiss.




                                            -3-
      Accordingly, we AFFIRM for substantially the same reasons set forth in the

district court’s Order of May 16, 2011. See Aplt. App. at 46-47.


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Circuit Judge




                                        -4-